Citation Nr: 0921032	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1974.  

This claim came to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in September 2008.  A review of the record shows that the RO 
has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in June 
2008.  

The March 2007 rating decision also denied service connection 
for lumbar spine injury, but this benefit was subsequently 
granted by rating decision in December 2008.  The issue of 
service connection for lumbar spine injury is therefore no 
longer in appellate status. 


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of the 
Veteran's entry into service and there was no increase in the 
severity of this disability during service.

2.  Tinnitus was not manifested during service or for many 
years after service nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2007.  In January 2007, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains a report of VA examination 
performed in December 2008.  The examination report obtained 
is fully adequate and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

Factual Background 

A service Report of Medical Examination for pre-induction 
purposes dated in October 1969 reflects that the Veteran had 
high frequency hearing loss in both ears.  A Report of 
Medical Examination for separation purposes dated in June 
1974 reflects no findings of bilateral hearing loss or 
tinnitus.  

A buddy statement from E.H. dated in May 2007 reflects that 
the Veteran was not given ear protection when working with 
gun mounts in service.  

The Veteran underwent a VA examination in December 2008.  He 
complained of ringing in both ears and an inability to hear 
conversations when there was background noise.  He reported 
an almost constant ringing, chirping, pinging tinnitus in 
both ears since 1970, which was secondary to noise from gun 
mounts.  He stated that this bothered him when it got louder 
and was worse at night when he was trying to go to sleep.  He 
denied exposure to loud noise prior to service.  He reported 
exposure to loud noise while in service from gun mounts and 
chipping hammers.  He stated that he did not wear hearing 
protection when near the gun mounts, but that he did wear it 
when using chipping hammers.  He denied occupational noise 
exposure since service.  He reported recreational noise 
exposure to loud noise since service from leaf blowers and 
denied wearing hearing protection.  He denied a family 
history of hearing loss.  

Speech recognition testing showed scores of 94 percent for 
the right ear and 90 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
55
90
95
LEFT
15
10
40
90
95

The examiner diagnosed a moderately severe sensorineural 
hearing loss at 2000 Hertz (Hz), and a profound rising to 
severe high frequency sensorineural hearing loss in the right 
ear, as well as a mild sensorineural hearing loss at 2000 Hz, 
and a profound rising to severe high frequency sensorineural 
hearing loss in the left ear.  The examiner noted that 
service treatment records indicated that the Veteran entered 
service with a high frequency hearing loss in both ears.  
Unfortunately, the discharge physical did not provide 
frequency specific information for comparison to the entry.  
The examiner stated that, without resorting to speculation, 
it is not possible to state if his hearing decreased while in 
service or not.  

The examiner noted that there was no mention of tinnitus in 
the service treatment records.  The Veteran reported onset of 
tinnitus in 1970.  The examiner opined that, "without 
documentation of change in hearing while in service, no 
mention of reporting tinnitus while is service, and a pre-
existing hearing loss upon entry, it is possible to state if 
his tinnitus began while in service or not without resorting 
to speculation."  

Bilateral Hearing Loss

Criteria & Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Since a service Report of Medical Examination for pre-
induction purposes dated in October 1969 reflects that the 
Veteran had high frequency hearing loss in both ears, the 
question becomes whether this preexisting disability was 
aggravated during service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  There is no persuasive evidence to 
suggest any increase in the severity of the Veteran's 
bilateral hearing loss during active service.  It is clear 
that the Veteran had bilateral hearing loss upon entry into 
service.  It also is clear that current objective examination 
has identified bilateral hearing loss.  There is no favorable 
evidence that bilateral hearing loss was aggravated during 
service, however, as the VA examiner found in December 2008 
that it is not possible to state if his hearing decreased 
while in service or not without resorting to speculation.  

As for the statements by the Veteran attributing his 
bilateral hearing loss to noise exposure during service, 
although he is competent to describe symptoms of bilateral 
hearing loss, the claimed disability is not a condition under 
case law where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
and causation of the Veteran's disability is medical in 
nature, that is, not capable of lay observation.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. § 
3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that his current 
bilateral hearing loss had its onset in service.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Tinnitus

Criteria & Analysis

As noted above, there is no suggestion in service treatment 
records of any tinnitus during service. 

The Board acknowledges that the Veteran has experienced post-
service tinnitus.  At the December 2008 VA examination, the 
Veteran reported that tinnitus began in 1970.  

In this case, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although the Veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, 
there is no favorable, competent medical evidence of record 
to support the claim.  The Board notes that the December 2008 
VA examiner opined that, "without documentation of change in 
hearing while in service, no mention of reporting tinnitus 
while is service, and a pre-existing hearing loss upon entry, 
it is possible to state if his tinnitus began while in 
service or not without resorting to speculation."  Based 
upon a careful review of the VA examination report and the 
examiner's statements contained therein, the examiner's 
statement appears to be a typographical error.  The overall 
impression of the examination report indicates that it is not 
possible to state if his tinnitus began while in service or 
not without resorting to speculation.  Again, the service 
treatment records and the post service evidence immediately 
thereafter show no complaints of or treatment for tinnitus.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  

Entitlement to service connection for tinnitus is not 
warranted.  

The appeal is denied as to both issues.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


